                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


 PLANNED PARENTHOOD SOUTH                                }
 ATLANTIC, et al.,                                       }
                                                         }
                                           Plaintiffs,   }
                                                         }
                 v.                                      }            Case No. 3:18-cv-2078-MGL
                                                         }
 JOSHUA BAKER,                                           }
                                                         }
                                           Defendant.    }

                                STIPULATION OF DISMISSAL

       WHEREAS, Plaintiffs Planned Parenthood South Atlantic (PPSAT) and Julie Edwards

brought this suit to challenge Defendant Joshua Baker’s termination of PPSAT from Medicaid,

challenging that termination under both the Medicaid Act (Complaint Count I) and the United

States Constitution (Counts II and III); and

       WHEREAS, on September 17, 2020, this Court issued an order and opinion granting

Plaintiffs’ Motion for Summary Judgment on Count I of their Complaint; and

       WHEREAS, this Court’s decision provides a basis for the full relief sought in Plaintiffs’

Complaint,

       NOW THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the

parties by and through their attorneys of record stipulate to the dismissal of Count II and Count

III of this case, without prejudice.

                                       Signatures on following page
                           Respectfully submitted,

                           /s/ Kathleen McDaniel
                           M. Malissa Burnette (Fed. Bar. No. 1616)
                           Kathleen McDaniel (Fed. Bar. No. 10139)
                           Burnette Shutt & McDaniel, PA
                           912 Lady Street, Second Floor
                           Columbia, SC 29201
                           803-904-7913
                           mburnette@burnetteshutt.law
                           kmcdaniel@burnetteshutt.law

                           Alice Clapman*
                           Planned Parenthood Federation of America
                           1110 Vermont Ave., NW, Suite 300
                           Washington, DC 20005
                           (202) 973-4862
                           alice.clapman@ppfa.org

                           Attorneys for Plaintiffs

                           * Admitted pro hac vice


                           s/ Kelly M. Jolley
                           Kelly M. Jolley (Fed. Bar No. 09578)
                           Ariail B. Kirk (Fed. Bar No. 09250)
                           Jolley Law Group, LLC
                           810 Bellwood Road
                           Post Office Box 50529
                           Columbia, SC 29250
                           (803) 830-6500
                           kjolley@jolleylawgroup.com
                           akirk@jolleylawgroup.com

                           Attorneys for Defendant

December 10, 2020
Columbia, South Carolina
